DETAILED ACTION
Response to Amendment
The Amendment filed 05 March 2021 has been entered. Claims 1-4 and 7-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 05 November 2020.
Response to Arguments
Applicant’s arguments filed 05 March 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al., US Patent Application Publication No.: 2006/0126948 A1, hereby Fukuhara, in view of Wang et al., US Patent Application Publication No.: 2015/0215358 A1, hereby Wang.
Fukuhara discloses the invention substantially as claimed. Regarding Claims 1 and 11, Fukuhara discloses a video encoder and an automated process executed by a video encoder device to encode digital video content . . . to a file, the automated process (Figs. 1-2, 4-6B, 7, and 16) comprising:
“prior to encoding the digital video content . . . , the video encoder device reserving an initial portion of the file as header space for storing header information about the encoded digital video content (Fig. 1, and paragraph [0030], visually disclosing a file header; Fig. 7, and paragraphs [0042]-[0043], disclosing that the file header generator first temporarily generates a file header prior to ; 
encoding a portion of the digital video content . . . by the video encoder device . . . as the digital video content is received by the video encoder device (Fig. 1, and paragraph [0030], visually disclosing a file header; Fig. 7, and paragraphs [0042]-[0043], disclosing that after the file header generator first temporarily generates a file header, the encoder begins to encode each frame of the input moving image signal; see also Figs. 2 and 16, disclosing the structural features of a computer and image compression apparatus); 
prior to terminating encoding of the digital video content . . . , the video encoder device storing the encoded portion of the digital video content in a data portion of the file that occurs after the header space, and also storing intermittent header information describing the encoded portion of the digital video content in the previously-reserved header space (Fig. 1, and paragraph [0030], visually disclosing a file header, which includes an index table (recognized as the claimed intermittent header information), and also disclosing a file body; Fig. 7, and paragraphs [0042]-[0043], disclosing that after the file header generator first temporarily generates a file header, the encoder begins to encode each frame of the input moving image signal, then the file body generator records the encoded code stream each time the encoding of one frame is, for example, finished, in the file body, and additionally, the file header generator updates the value of the “Stream offset” in the index table; see Fig. 7, visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for every frame or a predetermined number of frames (i.e., after a predetermined time of encoding, prior to terminating encoding of the digital video content, on a regular temporal basis); see also Figs. 4-6B, disclosing details of the index table; see also Figs. 2 and 16, disclosing the structural features of a computer and image compression apparatus); and 
after storing the intermittent header information in the previously-reserved header space, the video encoder device continuing to encode the digital video content . . . by repeating the encoding for a subsequent portion of the digital video content and the storing of intermittent header information for the subsequent portion of the digital video content by the video encoder device on a temporal basis until either the encoding of the digital video content . . . is complete, or until the previously-reserved header space is filled (Fig. 1, and paragraph [0030], visually disclosing a file header, which includes an index table (recognized as the claimed intermittent header information), and also disclosing a file body; Fig. 7, and paragraphs [0042]-[0043], disclosing that after the file header generator first temporarily generates a file header, the encoder begins to encode each frame of the input moving image signal, then the file body generator records the encoded code stream each time the encoding of one frame is, for example, finished, in the file body, and additionally, the file header generator updates the value of the “Stream offset” in the index table; see Fig. 7, visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for every frame or a predetermined number of frames (i.e., after a predetermined time of encoding, prior to terminating encoding of the digital video content, on a regular temporal basis), until encoding is finished; see also Figs. 4-6B, disclosing details of the index table; see also Figs. 2 and 16, disclosing the structural features of a computer and image compression apparatus).”
However, although Fukuhara does not expressly disclose the digital video content is of unknown duration or the claimed real time feature, Wang does expressly disclose “to encode digital video content of unknown duration” and “encoding a portion of the digital video content of unknown duration by the video encoder device in real time as the digital video content is received by the video encoder device (Figs. 1 and 4, and paragraphs [0047] and [0051], disclosing that when the length of media presentation for a live streaming session is unknown, a value is set to 0; paragraph [0069], disclosing unknown segment length and requesting max_segment_len_in_bytes; [0039] and [0044], disclosing H.264/AVC and a video encoder for live streaming); . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuhara and Wang (hereby Fukuhara-Wang) to modify the video encoder and automated process of Fukuhara to use the digital video content is of unknown duration and the claimed real time feature as in Wang. The motivation for doing so would have been to create the advantage of significantly reducing delay, interruptions, and degraded viewing quality (see Wang, Figs. 1 and 4, and paragraphs [0006], [0039], [0044], [0047], [0051], and [0069]).
Regarding Claim 3, Fukuhara-Wang discloses:
“wherein the video encoder device repeats the encoding and storing of intermittent header information for subsequent portions of the digital video content on a regular temporal basis (Fukuhara, Fig. 1, and paragraph [0030], visually disclosing a file header, which includes an index table (recognized as the claimed intermittent header information), and also disclosing a file body; Fig. 7, and paragraphs [0042]-[0043], disclosing that after the file header generator first temporarily generates a file header, the encoder begins to encode each frame of the input moving image signal, then the file body generator records the encoded code stream each time the encoding of one frame is, for example, finished, in the file body, and additionally, the file header generator updates the value of the “Stream offset” in the index table; see Fig. 7, visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for every frame or a predetermined number of frames (i.e., on a regular temporal basis), until encoding is finished; see also Figs. 4-6B, disclosing details of the index table; see also Figs. 2 and 16).”
Regarding Claims 4, 12, 17, and 19, Fukuhara-Wang discloses:
“further comprising the video encoder device recovering the file after an interruption that occurred before the encoding of the digital video content (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], disclosing that even when the system is crushed in the process of generating the file while compression-encoding an input moving image signal which is very long, the latest file header (including the index table) always exists, and restart from the middle can be easily performed; see also Figs. 4-6B, disclosing details of the index table; see also Figs. 2 and 16) of unknown duration (Wang, Figs. 1 and 4, and paragraphs [0047] and [0051], disclosing that when the length of media presentation for a live streaming session is unknown, a value is set to 0; paragraph [0069], disclosing unknown segment length and requesting max_segment_len_in_bytes; [0039] and [0044], disclosing H.264/AVC and a video encoder for live streaming) is complete by reading the intermittent header information that was last stored in the header space prior to the interruption and continuing the encoding from the portion of the digital video content corresponding to the last stored intermittent header information (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], disclosing that even when the system is crushed in the process of generating the file while compression-encoding an input moving image signal which is very long, the latest file .”
The motivation that was utilized in Claims 1 and 11 applies equally as well to Claims 4, 12, 17, and 19.
Regarding Claims 18 and 20, Fukuhara-Wang discloses:
“wherein each intermittent header information overwrites a prior intermittent header information that was previously stored in the header space of the file (Fukuhara, Fig. 1, and paragraph [0030], visually disclosing a file header, which includes an index table (recognized as the claimed intermittent header information), and also disclosing a file body; Fig. 7, and paragraphs [0042]-[0043], disclosing the file header generator updates (i.e., overwrites) the value of the “Stream offset” in the index table (see Figs. 5 and 6B); see Fig. 7, visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B, disclosing details of the index table; see also Figs. 2 and 16).”
Claim Rejections - 35 USC § 103
Claims 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara-Wang, and in further view of Srinivasan et al., US Patent Application Publication No.: 2004/0028042 A1, hereby Srinivasan.
Regarding Claim 2, Fukuhara-Wang discloses:
“wherein the video encoder device terminates the encoding when the previously-reserved header space is (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B; see also Figs. 2 and 16) . . . , even though additional content remains to be encoded for the digital video content of unknown duration (Wang, Figs. 1 and 4, and paragraphs [0047] and [0051], disclosing that when the length of media presentation for a live streaming session is unknown, a value is set to 0; paragraph [0069], disclosing unknown segment length and requesting .”
The motivation that was utilized in Claims 1 and 11 applies equally as well here.
However, although Fukuhara-Wang does not expressly disclose when the previously-reserved header space is filled, Srinivasan does expressly disclose the following:
“wherein the video . . . device terminates the . . . when the previously-reserved header space is filled, . . . (Figs. 4-5, paragraphs [0060]-[0067], disclosing a reserved header portion at the head of the file, a data portion after the header portion, further disclosing an index portion, and additionally disclosing real-time header and index information, indicating repeating the storing until the previously-reserved header space is filled; Fig. 3, and paragraphs [0055]-[0059]; see also Fig. 1).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuhara-Wang and Srinivasan (hereby Fukuhara-Wang-Srinivasan) to modify the video encoder and automated process of Fukuhara-Wang to use the claimed previously-reserved header space is filled as in Srinivasan. The motivation for doing so would have been to create the advantage of improving the overall efficiency (see Srinivasan, paragraphs [0011]-[0012]; see also Figs. 1 and 3-5).
Regarding Claims 7 and 14, Fukuhara-Wang-Srinivasan discloses:
“further comprising the video encoder (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043]; see also Figs. 4-6B; see also Figs. 2 and 16) determining whether sufficient space remains in the header space to accommodate additional header information (Srinivasan, Figs. 4-5, paragraphs [0060]-[0067], disclosing a reserved header portion at the head of the file, a data portion after the header portion, further disclosing an index portion, and additionally disclosing real-time header and index information, indicating repeating the storing until the previously-reserved header space is filled; Fig. 3, and paragraphs [0055]-[0059]; see also Fig. 1) during encoding of the digital video content of unknown duration (Wang, Figs. 1 and 4, and paragraphs [0047] and [0051], disclosing that when the length of media presentation for a live streaming session is unknown, a value is set to 0; paragraph [0069], disclosing unknown segment length and requesting max_segment_len_in_bytes; [0039] and [0044], disclosing H.264/AVC and a video encoder for live streaming), wherein the video encoder device continues to encode the digital video content (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B; see also Figs. 2 and 16) if sufficient space remains in the header space (Srinivasan, Figs. 4-5, paragraphs [0060]-[0067], disclosing a reserved header portion at the head of the file, a data portion after the header portion, further disclosing an index portion, and additionally disclosing real-time header and index information, indicating repeating the storing until the previously-reserved header space is filled; Fig. 3, and paragraphs [0055]-[0059]; see also Fig. 1), and otherwise finalizes encoding of the file (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B; see also Figs. 2 and 16).”
The motivation that was utilized in Claim 2 applies equally as well to Claims 7 and 14.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara-Wang, and in further view of Xue et al., US Patent Application Publication No.: 2011/0228716 A1, hereby Xue.
Regarding Claim 9, Fukuhara-Wang discloses:
“wherein the header space . . . portion of the file (Fukuhara, Fig. 1, and paragraph [0030], visually disclosing a file header; Fig. 7, and paragraphs [0042]-[0043]; see also Figs. 4-6B; see also Figs. 2 and 16).”
However, although Fukuhara-Wang does not expressly disclose that the header space follows a synchronization portion of the file, Xue does expressly disclose the following:
“wherein the header space follows a synchronization portion of the file (Fig. 4C, and paragraph [0044], disclosing a sync header, which defines a media type first, then the media common header and media specific header).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuhara-Wang and Xue to modify the video encoder and automated process of Fukuhara-Wang to use the header space follows a synchronization portion of the file as in Xue. The motivation for doing so would have been to create the advantage of allowing a receiving device reading packets in the sync layer to quickly recognize each packet per frame (see Xue, Fig. 4C, and paragraph [0044]).
Claim Rejections - 35 USC § 103
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara-Wang, and in further view of Legay et al., US Patent Application Publication No.: 2014/0280400 A1, hereby Legay.
Regarding Claims 10 and 13, Fukuhara-Wang discloses:
“wherein the file is formatted as an MPEG container, wherein the header space is formatted as a . . . and wherein the data portion is formatted as an (Fukuhara, paragraph [0005]; Fig. 1, and paragraph [0030], visually disclosing a file header, which includes an index table (recognized as the claimed intermittent header information), and also disclosing a file body; Fig. 7, and paragraphs [0042]-[0043]; see also Figs. 4-6B; see also Figs. 2 and 16). . . .”
However, although Fukuhara-Wang does not expressly disclose the claimed formats, Legay does expressly disclose the following:
“. . . , wherein the header space is formatted as a moov box and wherein the data portion is formatted as an mdat box (paragraph [0091]; see also Fig. 5, and paragraphs [0080]-[0081]; see also Figs. 3-4 and 6; see also Figs. 1-2).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuhara-Wang and Legay to modify the video encoder and automated process of Fukuhara-Wang to use header space formatted as a moov box and data portion is formatted as an mdat box as in Legay. The motivation for doing so would have been to create the advantage of allowing for quick and efficient creation of data files for distribution (see Legay, paragraphs [0023] and [0091]; Fig. 5, and paragraphs [0080]-[0081]; see also Figs. 3-4 and 6; see also Figs. 1-2).
Claim Rejections - 35 USC § 103
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara-Wang-Srinivasan, and in further view of Vaughan et al., US Patent Application Publication No.: 2007/0183756 A1, hereby Vaughan.
Fukuhara-Wang-Srinivasan discloses:
“wherein the video encoder device subsequently continues encoding of the digital video content (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B; see also Figs. 2 and 16) of unknown duration (Wang, Figs. 1 and 4, and paragraphs [0047] and [0051], disclosing that when the length of media presentation for a live streaming session is unknown, a value is set to 0; paragraph [0069], disclosing unknown segment length and requesting max_segment_len_in_bytes; [0039] and [0044], disclosing H.264/AVC and a video encoder for live streaming) by initiating a second . . . for a remainder of the digital video content (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B; see also Figs. 2 and 16) if the header space of the file contains insufficient space (Srinivasan, Figs. 4-5, paragraphs [0060]-[0067], disclosing a reserved header portion at the head of the file, a data portion after the header portion, further disclosing an index portion, and additionally disclosing real-time header and index information, indicating repeating the storing until the previously-reserved header space is filled; Fig. 3, and paragraphs [0055]-[0059]; see also Fig. 1) for further encoding (Fukuhara, Fig. 1, and paragraph [0030]; Fig. 7, and paragraphs [0042]-[0043], visually disclosing the encoding, generating of the file body, and updating of the file header is repeated for a number of frames (i.e., prior to terminating encoding of the digital video content), until encoding is finished; see also Figs. 4-6B; see also Figs. 2 and 16).”
The motivation that was utilized for Claims 7 and 14 applies equally as well here.
However, although Fukuhara-Wang-Srinivasan does not expressly disclose encoding a second file for a remainder of the digital video content if the header space of the file contains insufficient space for further encoding, Vaughan does expressly disclose the following:
“wherein the video encoder device subsequently continues encoding of the digital video content by initiating a second file for a remainder of the digital video content if the header space of the file contains insufficient space for further encoding (Figs. 1-3, and paragraphs [0051] and [0073]-[0074]; see also Fig. 5-6).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuhara-Wang-Srinivasan and Vaughan to modify the video encoder and automated process of Fukuhara-Wang-Srinivasan to use encoding a second file for a remainder of the digital video content if the header space of the file contains insufficient space for further encoding as in Vaughan. The motivation for doing so would have been to create the advantage of providing play back the video at a reduced picture rate (see Vaughan, paragraph [0005]; see also Figs. 2-3 and 5-6, and paragraphs [0073]-[0074]).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After further search and consideration, and in light of the claimed amendments, Claims 21-22 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Examiner notes that multiple references cited disclose encoding video of unknown duration. For example, the following references show similar features in the claims, although not relied upon: Ricciardi (US 2016/0247537 A1), Figs. 1-2; Okayama (US 2006/0098960 A1), Figs. 1-2 and 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482